 REEVES-BOWMAN155Reeves-Bowman,Divisionof CyclopsCorporationandPittsburgh Draftsmen and Designers Association,LocalNo. 200 a/w American Federation of Techni-cal Engineers,AFL-CIO. Case 6-CA-5600November 11, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a charge filed on July 28, 1971, by PittsburghDraftsmen and Designers Association, Local No. 200a/w American Federation of Technical Engineers,AFL-CIO, herein called the Union, and duly servedon Reeves-Bowman, Division of Cyclops Corpora-tion,herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 6, issued a com-plaint on August 27, 1971, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before a Trial Examiner wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 11, 1971,following a Board election in Case 6-RC-5647, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;1 and that, commencingon or about June 30, 1971, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnSeptember 7, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On September 22, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 30,1971, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause calledStatement in Opposition to the Motion for SummaryJudgment.iOfficial notice is taken of the record in the representation proceeding,Case 6-RC-5647, as the term "record" is defined in Secs. 102 68 and102.69(f) of theBoard's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (C.A. 4,1968);Golden AgeBeverageCo.,167 NLRB151, Intertype Co v. Penello,194 NLRB No. 24Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for SummaryJudgmentIn its answer the Respondent denies that the unitfound by the Regional Director in the representationproceeding,Case 6-RC-5647, is appropriate forcollective bargaining. Consequently, in support of theMotion for Summary Judgment, the General Counselargues that the Respondent does not raise any issuesnot previously litigated.A review of the underlying representation caseshows that in a Decision and Direction of Electionissued April 23, 1971, the Regional Director found theappropriate unit to be the Respondent's plant atHeidelberg, Pennsylvania. The Respondent sought areview of the decision, arguing that the unit was"inherently inappropriate" and that only a residualunit was appropriate. It also raised unit placementissues. On May 20, 1971, the Board denied this requestas raising no substantial issues warranting reviewexcept as to the issue of the unit placement of thequality control supervisorwhich could best beresolved through the challenge procedure.After the election on May 21, 1971, the Respondentfiled timely objections raising the unit issue andalleging objections which were investigated by, andsubsequently overruled by, the Regional Director inhisSupplementalDecision and Certification ofRepresentative. The Respondent then filed a requestfor review of the Supplemental Decision, again raisingthe issues of the residual unit and unit placement. TheBoard in denying review on July 13, 1971, found thatthis request, like the earlier one, also raised nosubstantial issues warranting review.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were' or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discovered269 F.Supp. 573 (D C. Va., 1967);Follett Corp.,164 NLRB378, enfd. 397F.2d 91 (C A. 7, 1968); Sec. 9(d) of the NLRA.2 SeePittsburgh Plate Glass Co. v. N.L.RB.,313 U.S 146,102 (1941),Rules and Regulations of the Board,Sees. 102.67(f) and 102.69(c). 156DECISIONSOF NATIONALLABOR RELATIONS BOARDor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.In its response to the Notice To Show Cause, theRespondent also contends (1) that there is no basis inthe legislative history of the Act for summaryprocedure and the Board's summary judgmentprocedure is contrary to procedural due process; and(2) that Section 10(b) of the Act and Section 5 of theAdministrative Procedure Act give the Respondent astatutory right to a hearing in this proceeding. We findno merit in either contention. The authority for theBoard to use summary judgment procedures is wellestablished where no substantial and material issuesof fact or law that warrant a hearing are presented,and the Board frequently has exercised thisauthority.3Nor is the Respondent entitled to anevidentiary hearing as a matter of statutory right in anunfair labor practice case where, as here, there are nosubstantial and material issues of fact for determina-tion. The Board, with judicial approval, has so held;and in such cases summary judgment is appropriate .4We shall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation engagedin the fabrication of steel products including roof andfloor decking and accessory products at its plant inHeidelberg, Pennsylvania. During the past calendaryear, the Respondent shipped goods and materialsvalued in excess of $50,000 from its plant atHeidelberg, Pennsylvania, directly to points outsidethe Commonwealth of Pennsylvania.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDPittsburghDraftsmen and Designers Association,Local No. 200 a/w American Federation of Technical3W S Hatch Co.,Inc.,190 NLRBNo. 122,and cases cited in fn 3,Lipman Motors, Inc.,187 NLRBNo 36,and cases cited in fn 4Engineers,AFL-CIO,is a labor organization withinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All technical employees,including design engi-neer,design draftsman, checkers-senior, checkers-junior,detailers,order verifiers,estimators, anddraftsmen trainees,employed at the Employer'sHeidelberg,Pennsylvania, facility,excluding, allother employees,employees representedby Unit-ed Steelworkers of America,AFL-CIO,manageri-aland confidential employees,plant clericalemployees,office clerical employees and guards,professional employees and supervisors as definedin the Act.2.The certificationOn May 21, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 6, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on June 11, 1971, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 27, 1971,, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout June 30, 1971, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceJune 30, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent has4 JanlerPlasticMold Corp.,191NLRB No. 24;CrestLeatherManufacturing Company,167 NLRB 1085, and cases cited in In. 1. REEVES-BOWMAN157engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfairlabor practices within themeaningof Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginningon the date Respondentcommences tobargain in good faith with the Union as therecogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entirerecord, makes the following:CONCLUSIONS OF LAW1.Reeves-Bowman, Division of Cyclops Corpora-tion, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Pittsburgh Draftsmen and Designers Associa-tion,Local No. 200 a/w American Federation ofTechnical Engineers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All technical employees, including design engi-neer, design draftsman, checkers-senior, checkers-junior,detailers,order verifiers, estimators, anddraftsmen trainees, employed at the Employer'sHeidelberg, Pennsylvania, facility, excluding all otheremployees, employees represented by United Steel-workers of America, AFL-CIO, managerial andconfidential employees, plant clerical, employees,office ,clerical employees and guards, professionalemployees and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since June 11, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about June 30, 1971, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section $(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them in^Section 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,Reeves-Bowman, Division of Cyclops Corporation,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Pittsburgh Draftsmen andDesigners Association, Local No. 200 a/w .AmericanFederation of TechnicalEngineers,AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All technical employees, including design engi-neer, design draftsman, checkers-senior, checkers-junior, detailers, order verifiers, estimators, anddraftsmen trainees, employed at the Employer'sHeidelberg, Pennsylvania, facility, excluding allother employees, employees represented by Unit-ed Steelworkers of America, AFL-CIO, manageri-aland confidential employees, plant clericalemployees, office clerical employees and guards,professional employees and supervisors as definedin the Act.(b) In any like or related manner interfering with, 158DECISIONSOF NATIONAL LABORRELATIONS BOARDrestraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its plant in Heidelberg, Pennsylvania,copies of the attached notice marked "Appendix." 5Copies of said notice, on forms provided by theRegional Director for Region 6, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.representative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All technical employees, including designengineer, design draftsman, checkers-senior,checkers junior,detailers,order verifiers,estimators, and draftsmen trainees, employedat the Employer's Heidelberg, Pennsylvania,facility, excluding all other employees, em-ployees represented by United SteelworkersofAmerica,AFL-CIO, managerial andconfidential employees, plant clerical em-ployees, office clerical employees and guards,professional employees and supervisors asdefined in the Act.5 In the event that this Order is enforcedby a Judgment of a UnitedStatesCourtof Appeals,the words in the notice reading "POSTED BYORDER OFTHE NATIONAL LABOR RELATIONSBOARD"shall bechanged to read"POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Pitts-burghDraftsmen and Designers Association,LocalNo. 200 a/w American Federation ofTechnical Engineers, AFL-CIO, as the exclusiveREEVES-BOWMAN,DIVISION OF CYCLOPSCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1536 Federal Building, 1000 Liberty Avenue,Pittsburgh,Pennsylvania15222,Telephone412-644-2977.